Citation Nr: 0736147	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962 and from February 1965 to July 1968.  Service in Vietnam 
is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO). 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

A June 2003 rating decision granted service connection for 
diabetes mellitus, peripheral neuropathy of bilateral hands 
and bilateral lower extremities, erectile dysfunction and 
awarded a special monthly compensation for loss of a creative 
organ.  The June 2003 rating decision denied service 
connection for benign prostate hypertrophy.  There is no 
evidence of record that the veteran disagreed with any aspect 
of the June 2003 rating decision.  

A January 2005 rating decision denied a second claim for 
entitlement to service connection for benign prostate 
hypertrophy.  A December 2005 rating decision denied the 
veteran's claim for entitlement to service connection for 
nocturia.  The veteran asked for reconsideration of the 
December 2005 rating decision, and in a May 2006 rating 
decision the RO again denied the claim.  There is no evidence 
of record that the veteran disagreed with the January 2005 
rating decision or the May 2006 rating decision.  Thus, those 
issues are not in appellate status and will be considered no 
further herein.  


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2007).  

In this case, with respect to the first element a December 
2003 diagnosis of PTSD was made.  However, the examiner wrote 
that "it is unclear whether [the veteran] exaggerated his 
symptoms during testing, or whether he did not understand all 
the test items."  The Board believes that the test results 
may be unreliable and that further examination is required.  
In addition, the veteran has a history of alcohol abuse, and 
it is unclear how this may be impacting his disability 
picture.    

In his March 2005 VA Form 9 formal appeal, the veteran 
requested that VA obtain missing service medical records from 
his assignment to Vietnam.  The Board has reviewed the 
service medical records associated with the claims folder and 
notes that there are indeed no records from Vietnam.  The 
veteran's personnel file is of record and indicates the 
veteran was in Vietnam from February 18, 1966 to February 7, 
1967.  

The Board is aware that the RO made a request for complete 
service medical and dental records in August 2001.  However, 
it appears that a complete file may not have been forwarded 
to the RO.  Because of the crucial nature of those records in 
this case, the RO should make further efforts to obtain those 
records.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the appropriate 
records custodian(s) in an attempt to 
obtain any service medical records 
pertaining to the veteran during tour of 
duty in Vietnam between February 18, 1966, 
and February 7, 1967.  Any response should 
be associated with the veteran's claims 
folder, including, if warranted, a finding 
by VBA that any further search for the 
records would be fruitless.

2.  VBA should contact the veteran and 
request that he identify any post-service 
medical treatment for psychiatric 
problems, to include alcoholism.  Any such 
records which are not currently in the 
claims folder should be obtained. 

3.  After completing the foregoing 
development, VBA should arrange for the 
veteran to be examined by a psychiatrist.  
The veteran's VA claims folder should be 
furnished to the examiner for review.  The 
examiner should provide an opinion whether 
it is likely as not that the veteran has 
PTSD.  If a diagnosis of PTSD is made, the 
examiner should indicate whether the 
stressors identified by the veteran, or 
any of them, are sufficient to cause PTSD.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  After the development requested above 
has been completed, and after undertaking 
any additional development which it deems 
to be necessary, VBA should readjudicate 
the veteran's claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



